Citation Nr: 9928172	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and three long-time acquaintances.



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the veteran's application to 
reopen his claims of entitlement to service connection for 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  An unappealed rating decision dated April 1995 denied 
service connection for defective hearing and tinnitus.

2.  The evidence added to the record since the April 1995 
rating decision bears directly and substantially upon the 
specific matters under consideration and does warrant 
reconsideration of the merits of the claims on appeal, and 
the claims are plausible.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the April 1995 
unappealed rating decision, which denied service connection 
for defective hearing and tinnitus, is new and material, and 
the claims for those benefits are reopened.  38 U.S.C.A. § 
5107, 5108(a) (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The claims for service connection for defective hearing 
and tinnitus are well-grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in a May 1998 
rating decision, the RO decided the appellant's new and 
material claim under a standard which has since been 
overruled by the United States Court of Appeals for Veterans 
Claims (Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The Board finds that the appellant is not prejudiced 
by consideration of the Board by its initial analysis of his 
new and material claim under the new case law, and it is 
therefore not necessary to remand the case on that basis to 
the RO for further consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

A rating decision dated April 1995 denied the veteran's claim 
of entitlement to service connection for defective hearing 
and tinnitus.  That decision was made on the basis that the 
evidence of record did not show these disabilities in or 
within one year after service, and that there was no other 
basis for service connection.  The veteran was informed of 
this determination by the RO in May 1995. The veteran did not 
timely appeal the April 1995 rating decision and it became 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1998). 

A claim will be reopened, however, if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a), 20.1105 (1998); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West,  12 Vet. App. 312, 214 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  In this regard, the Board must perform a 
three-step analysis when a veteran seeks to reopen a claim 
based on new evidence.  Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc).  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change); Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc) (stating that, after Hodge, 
new and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded).

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  Second, if the Board 
determines that new and material evidence has been produced, 
the case is reopened.  Immediately upon reopening the case 
the Board must determine whether, based on all the evidence 
of record, the reopened claim is well-grounded pursuant to 38 
U.S.C.A. § 5107(a).  Winters, at 206.  Finally, if the claim 
is well-grounded, the Board may proceed to evaluate the 
merits of the claim after ensuring that VA's duty to assist 
has been fulfilled.  Id.

Evidence that was of record at the time of the April 1995 
rating decision included the veteran's Navy Reserve Officers 
Training Corps (NROTC) service, and National Guard medical 
records; service personnel records; a lay statement; and the 
report of an April 1995 VA examination.  When examined for 
participation in an NROTC program in September 1963, the 
veteran's hearing acuity was recorded as 15/15 bilaterally.  
Annual NROTC examinations in 1964, 1965 and October 1966 also 
recorded hearing as 15/15 bilaterally.  

Service medical records contain a notation in June 1967 
indicating that the veteran was exempt from active duty 
physical examination, and there had been no significant 
change in his health since the October 1966 NROTC 
examination.  In August 1967 the veteran was seen for 
complaints of constant pain below the right ear projecting 
down to the throat.  The veteran was seen in June 1969 with 
complaints of chronic sore throat, cough and ear aches.  The 
impression at that time was upper respiratory infection.  
During his January 1970 discharge examination, evaluation of 
the ears was normal.  That report does not contain any 
results of audiological evaluation.  No other service medical 
records are referable to hearing or ear complaints or 
treatment, and no hearing loss or tinnitus was noted during 
active military service. 

Service personnel records show that during his period of 
active service with the Navy the veteran's military 
occupational specialty was construction.  A review of the 
record shows that the veteran served in the Republic of 
Vietnam during the Vietnam War era, and was awarded the 
Vietnam Service and Vietnam Campaign Medals, and the Combat 
Action Ribbon.
  
The report of a July 1971 Navy Reserve examination was 
negative for complaints or findings of a hearing loss, and 
reveals that hearing was recorded as 15/15 bilaterally.  The 
report of an October 1989 National Guard examination noted 
that the left ear had cerumen and no history of infection.  
The audiological evaluation revealed pure tone thresholds, in 
decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
35
50
LEFT
10
0
5
25
25

A lay statement provided in January 1995 attested that while 
serving in Vietnam, the veteran was involved in firing heavy 
munitions including the .50 caliber machine gun.

The report of an April 1995 VA audiological examination 
related a history of complaints of difficulty hearing, 
otalgia, tinnitus, and difficulty understanding 
conversational speech in noisy or multi-speaker situations 
since service in Vietnam.  The veteran also reported that 
tinnitus was bilateral, periodic, and began in 1988 or 1989 
with unknown etiology.  The veteran reported that he received 
noise exposure while in a construction battalion, including 
from heavy machine gun fire and other cited weapons.  He 
reported occupational noise exposure (construction) but 
denied any recreational noise exposure.  Audiology 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
40
60
LEFT
5
5
5
25
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 96 percent in the left ear.  
The report concluded with a summary that the right ear had 
moderately-severe sensorineural loss at 4000 Hz, and mild 
sensorineural loss at 3000 Hz; otherwise hearing was within 
normal limits within the compensable frequency range.  The 
left ear had moderate sensorineural loss at 4000 Hz; 
otherwise hearing was within normal limits within the 
compensable frequency range.

The veteran's application to reopen his claim of entitlement 
to service connection for the disabilities on appeal was 
received in March 1997, and evidence has been received in 
support of his application.

The evidence added to the record since the April 1995 rating 
decision includes a copy of an October 1989 National Guard 
examination report, transcripts from an RO hearing and a 
Travel Board hearing, two lay statements, and various 
documents contained in an April 1999 brief in support of the 
veteran's appeal.  Included in those documents are private 
and military medical records, a private medical statement 
dated in January 1999 from Nedra Joyner-Triplett, M.D., 
F.A.C.S., and a copy of an October 1989 National Guard 
examination.

The evidence received since the April 1995 rating decision 
not already considered in that decision includes the report 
of a private audiogram performed in March 1982 audiogram.  
Audiology examination at that time revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
40
LEFT
5
0
10
15
25

A copy of an April 1995 VA audiology examination shows an 
assessment of symmetric hearing loss.   

The transcript of an October 1997 hearing includes testimony 
from the veteran and three long-term acquaintances, who 
testified regarding the veteran's claimed hearing loss and 
tinnitus.  The veteran testified that his hearing loss and 
tinnitus was a result of inservice noise exposure from 
weapons fire, including that from M60, M79 and especially 
from being too close to 106 recoilless rifle fire.  After 
being too close to the 106 weapon, he experienced pain, loss 
of hearing and tinnitus.  After this injury, his hearing came 
back but the ringing in the ears remained since then, off and 
on.  He also related that he was exposed to constant noise 
while performing construction duties.  He first noticed a 
hearing loss when he left active service in 1970.  A former 
officer testified and confirmed that the veteran was exposed 
to noise exposure from weapon firing without ear protection.  
A former supervisor testified regarding the veteran's 
difficulties with hearing when the veteran first started 
working in 1970, and thereafter.  

The report of a November 1998 private medical examination 
shows that the veteran provided a history of hearing loss 
since service in Vietnam, with intermittent tinnitus since 
exposure from heavy artillery fire.  After examination, the 
impressions were tinnitus and high frequency sensory neural 
hearing loss at 4000 Hz.

A January 1999 statement from Dr. Joyner-Triplett noted that 
an audiogram performed in November 1998 revealed a high 
frequency sensory neural hearing loss beginning at 2,000 Hz.  
The veteran manifested a speech reception threshold of 10 
decibels bilaterally with discrimination of 88 percent on the 
right and 100 percent on the left.  The statement noted that 
an audiogram performed at Abbott Laboratories in 1982 was 
brought by the veteran to the examination.  Dr. Joyner-
Triplett indicated that at the time of the 1982 audiogram, 
the veteran did have a high frequency sensory neural hearing 
loss very similar to the hearing loss he presently had in 
1999.  Dr. Joyner-Triplett further noted that the veteran had 
a small increase in his high frequency hearing loss in the 
right ear during the interim time.  Dr. Joyner-Triplett 
opined that the results of this hearing test comparison 
showed that the veteran had a bilateral high frequency 
hearing loss compatible with noise exposure as well as a 
progression due to aging.  The tinnitus was noted to be due 
to the high frequency loss. 

Lay statements dated in March and May 1999, and received at 
the veteran's May 1999 Travel Board hearing, attest as to 
noise exposure the veteran experienced in service and 
subsequent difficulties hearing.  
       
During a May 1999 Travel Board hearing, the veteran testified 
regarding his inservice noise exposure during training and 
combat, and indicated that he had not been exposed to noise 
since service without hearing protection.  He also testified 
regarding the history of his symptoms.  

The veteran's representative's brief in support of the appeal 
dated in April 1999  includes an undated report of hearing 
evaluation from Ingalls Family Care Center.  This report 
shows findings of severe, high frequency sensorineural 
hearing loss bilaterally, right side slightly worse than the 
left side.  The audiogram indicated a severity of hearing 
loss requisite to be considered a disability by VA under 38 
C.F.R. § 3.385 (1998).

The evidence submitted since the April 1995 rating decision, 
in particular the transcripts of the veteran's two personal 
hearings, bears directly and substantially on the issue of 
whether he has hearing loss and tinnitus linked to service.  
This evidence is not wholly cumulative or redundant and 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed disorders.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  As such, the 
new evidence is sufficiently significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of the claim.  The additional evidence is therefore 
new and material, and the claim must be reopened.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Because new and material evidence has been submitted, the 
case is reopened and the Board must now consider the claim 
based on all the evidence of record.  As discussed above, 
immediately upon reopening a claim, the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters, at 206.  A well-grounded claim is plausible, 
meritorious on its own, or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Moreau v. Brown, 9 
Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well-grounded, the Board presumes the 
truthfulness of the supporting evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995), Epps v. Gober, 126 F.3d 1464, 1468 (1997).

After reviewing the evidence in its totality, the Board finds 
that the veteran's claim is well-grounded.  38 U.S.C.A. § 
5107(a).  Regarding the veteran's claims for service 
connection for hearing loss and tinnitus, he has complained 
of a hearing loss that he alleges began in service.  He is 
competent to state that he has had decreased hearing since 
that time and he has a current diagnosis of hearing loss.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  Further, there 
is competent evidence of a diagnosis of tinnitus, which has 
been linked to the hearing loss.  In summary, the Board has 
reviewed the evidence in its totality and finds that the 
claims for service connection for hearing loss and tinnitus 
are well-grounded.


ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened, and the 
claim is well grounded.

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened, and the 
claim is well grounded.


REMAND

The veteran is seeking service connection for hearing loss 
and tinnitus.  As discussed above, the Board found that these 
claims are well-grounded.  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).

The veteran claims that his hearing loss and tinnitus began 
during service as a result of exposure to weapons fire and 
other inservice noise exposure experienced in his 
construction-related duties.  Upon a review of the record, it 
appears that an examination and medical opinion is warranted.  
The record does not contain evidence of hearing loss or 
tinnitus during service.  His tinnitus has been related by 
competent evidence to his diagnosed hearing loss, and his 
hearing loss has been linked medically to noise exposure as 
well to aging.  But neither hearing loss nor tinnitus has 
been linked by competent evidence to service.  
  
The Board believes that examination of the veteran would be 
beneficial to determine the nature and extent of the 
veteran's hearing loss and tinnitus.  Examination would also 
be beneficial in providing an opinion as to whether the 
veteran's hearing loss and/or tinnitus are causally related 
to noise exposure experienced in service or to service in any 
other way.  

Based on the foregoing, and to adjudicate fully and fairly 
the veteran's claim, the case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, both VA and non-
VA, which have evaluated or treated the 
veteran for hearing loss or tinnitus 
since his discharge from service.  After 
securing any necessary releases, the RO 
should obtain all pertinent examination 
and treatment records not already on file 
for inclusion in the veteran's claims 
folder.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a special 
audiology examination to determine the 
nature and etiology of any hearing loss 
and tinnitus, claimed to be related to 
noise and acoustic trauma.  All 
appropriate tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should provide an 
opinion as to the likelihood that the 
veteran's hearing loss and tinnitus are 
related, directly or otherwise, to 
acoustic trauma sustained in service.

If the examiner is unable to provide any 
part of any requested opinion, that fact 
should be noted, together with a detailed 
rationale explaining why the opinion 
cannot be provided.  A complete written 
rationale must be offered with any 
opinion expressed.  The veteran's claims 
folder in its entirety must be made 
available to the examiner for review 
prior to examination of the veteran.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case and be afforded an 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals







